ORDER
PER CURIAM.
Movant appeals denial of his Rule 24.035 motion for post conviction relief without an evidentiary hearing. On October 5, 1989, the court sentenced movant as to prior and persistent offender to seven years imprisonment on his plea of guilty to the felony of robbery in the second degree, § 569.030 RSMo 1986. He was delivered to the department of corrections on October 6,1989. On March 1, 1990, movant filed a pro se motion. The motion was untimely because it was filed more than ninety days after movant was delivered to the department of corrections. Rule 24.035(b). Movant’s motion is time barred by the provisions of the rule. See Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied, — U.S. -, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).
We affirm. Rule 84.16(b).